DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 and June 10, 2021 have been entered.  Claims 7-10, 17-20 and 29 have been cancelled, claims 35-42 have been newly added and claims 1, 21, 23, 26 and 30-32 have has been amended.  Therefore, claims 1-6, 11-16, 21-28 and 30-42 are currently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0121195) in view of Liberman (US 2004/0075811).
Regarding claim 1, Brown teaches a signaling device for presenting status information for a monitored system, the signaling device comprising:
 an assembly including a plurality of indicating surfaces arranged at different viewing directions around the assembly (Fig. 1-4 and para 21, display unit 102 with display regions 103 for 360 degrees); 
light indicators arranged across the indicating surfaces, the light indicators presenting the status information (para 21-22, LEDs indicate at least a first status); 
input circuits for receiving control signals from the monitored system and signaling instructions from a configuration device (para 29, switch and para 30, actuations commands from a master controller or a remote user); and 
a controller for driving the light indicators based on the control signals and the signaling instructions (para 8, a controller configured to receive instructions and control the plurality of actuatable indicators based on the instructions and para 9, a controller configured to receive instructions from one or more control entities to control the plurality of actuatable indicators in displaying the multiple statuses).

However, the preceding limitation are known in the art of display devices.  Liberman teaches input modules for receiving control signals from the monitored system and 
Fig.11, control panel 160 and controller 170 and para 101-103
signaling instructions from a configuration device (para 144,  the user may simply select from one of a plurality of preset animation programs 51  para 150, A user may select an existing eye exercise program file from the scrollable list by using a mouse or other pointing device and clicking on the name of the program file to use. ) and 
wherein the signaling instructions include animation scripts indicating animations to be presented via the light indicators (Fig. 16 and para 144, the user may simply select from one of a plurality of preset animation programs 51 and para 146, by retrieval of a preset animation sequence, the animation may then be displayed 54) based on the control signals (para 151, If an existing program file is selected in the current file field 69, selecting the animation generation button 70 i.e. control signals will cause the existing program file i.e. signaling instructions to preferably be used as input to a commercial animation generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liberman in order to customize as desired by the user (Liberman: para 153).

Regarding claim 3, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, wherein the arrangement of indicating surfaces and light indicators para 21, 360 degrees and see Fig. 1-4, the display regions are around the device ).
Regarding claim 11, Brown teaches a method for presenting status information for a monitored system, the method comprising: 
receiving control signals from the monitored system and signaling instructions from a configuration device (para 29, apparatus 200 with switch 214 and para 30, actuations commands from a master controller or a remote user .. For instance, continuing the example of the football game event, a referee or other administrator of the game may determine and select the current down of a football play. The selected, current down may be reported/communicated, via hard-wire, wireless, RF signal, etc., to the communication module of the apparatus 200 to actuate the display element 204 to display the indicated status. Therefore, the device used by the referee to keep the record updated by transmitting commands is a monitored system); and 
presenting, by light indicators of a signaling device, status information for the monitored system based on the control signals and the signaling instructions (para 21-22, LEDs indicate at least a first status and para 8, a controller configured to receive instructions and control the plurality of actuatable indicators based on the instructions and para 9, a controller configured to receive instructions from one or more control entities to control the plurality of actuatable indicators in displaying the multiple statuses), 
wherein the light indicators are arranged across a plurality of indicating surfaces of the signaling device, the indicating surfaces being arranged at different viewing directions around an assembly of the signaling device (Fig. 1-4 and para 21, display unit 102 with display regions 103 for 360 degrees).

However, the preceding limitation are known in the art of display devices.  Liberman teaches input modules for receiving control signals from the monitored system and signaling instructions from a configuration device (Fig.11, control panel 160 and controller 170 and para 101-103) and wherein the signaling instructions include animation scripts indicating animations to be presented via the light indicators based on the control signals (Fig. 16 and para 144, duration of the animation sequence are also provided by the user, … the user may simply select from one of a plurality of preset animation programs 51 and para 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liberman in order to customize as desired by the user (Liberman: para 153).

Regarding claim 13, the combination of Brown and Liberman teaches the method as claimed in claim 11, wherein the arrangement of indicating surfaces and light indicators provides a range of potential viewing directions of 360 degrees (Brown, para 21, 360 degrees and see Fig. 1-4, the display regions are around the device).

Regarding Claim 25, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, wherein the assembly has a cylindrical or prism shape (Brown: Fig. 3, triangular prism shape) and is divided into functional segments along an axis of the assembly (Brown: Fig. 2, 204 and 214), each of the functional segments housing different components of the signaling device based on types of functions performed by the components, the electrical Brown: para 29,  display element 204 and switch 214 are different components and are coupled by electrical wires).

Regarding Claim 26, the combination of Brown and Liberman teaches the signaling device as claimed in claim 25, wherein the functional components include a driver segment housing the controller (Liberman: Fig. 11, 170) and the input circuits (Liberman: Fig. 11, 160) and one or more light segments housing the light indicators (Liberman: Fig. 11, 120, 169).

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman further in view of Kurose (US 20030160703 A1).
Regarding Claim 39, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, but does not explicitly disclose a current monitor for evaluating an electrical load of a circuit providing power to the light indicators by monitoring a current consumed by the light indicators and outputting a signal indicating the measured current to the controller, which determines a diagnostic status of the light indicators based on the measured current.
However, the preceding limitation is known in the art of indicator devices. Kurose teaches a fault diagnosis circuit including LEDs and current detecting circuits (abstract and Fig. 1) and further teaches a current monitor for evaluating an electrical load of a circuit providing power to the light indicators by monitoring a current consumed by the light indicators and outputting a signal indicating the measured current to the controller (para 27-28, current flown through the LEDs in each stage is converted to a voltage V,), which determines a diagnostic  as shown in FIG. 2, the threshold value E2 is set at a level that an occurrence of a short-circuit is likely from experiences and the threshold value E1 is set at a level that an occurrence of a disconnection is likely from experiences, so that a short-circuit is judged when the voltage V is higher the threshold value E2 and a disconnection is judged when the voltage V is lower than the threshold value E1 and Fig. 3 and para 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurose in order to indicate the a fault in LED indicating light while making the turning on of an LED unperceivable (Kurose; abstract).

Regarding Claim 40, the combination of Brown, Lieberman and Kurose discloses the signaling device as claimed in claim 39, wherein the controller determines the diagnostic status of the light indicators by detecting damaged light-emitting diodes (LEDs) of the light indicators by processing a number of impulses of the measured current  (Kurose: para 9, a current detecting circuit for detecting a flowing current by flowing a pulse of a current through the LED indicating unit based on pulses generated by the pulse generating circuit and para 11, The pulse of the current is compared with the threshold value, and the comparison result is retained and outputted as a notification) against a known number of LEDs (Kurose, para 24, The terminals at the lower potential in the LEDs in the respective stages 3a, 3b, and so forth are connected to the collector terminal of a transistor Q1 through a resistor R1 by way of an automatic selection switch 6 provided in the fault diagnosis circuit 1 and para 29, switching the positions in the selection switch 6 one by one. i.e. in physical contact with the LEDs).

Regarding Claim 41, the combination of Brown, Lieberman and Kurose discloses the signaling device as claimed in claim 39, further comprising a diagnostic indicator, wherein the controller presents the diagnostic status of the light indicators via the diagnostic indicator (Kurose, Fig. 3, 27 and 28 and para 38-39).

Regarding Claim 42, the combination of Brown, Lieberman and Kurose teaches the signaling device as claimed in claim 39, but does not explicitly disclose wherein during periods of presenting the animations via the light indicators, the controller determines the diagnostic status of the light indicators based on correlation between the measured current and expected current consumption for each frame of the animations (Kurose, Fig. 1 and para 12, a first comparing circuit for comparing a current value detected by the current detecting circuit with a first threshold value to judge a disconnection; a second comparing circuit for comparing the current value detected by the current detecting circuit with a second threshold value to judge a short-circuit ).

Claims 2, 4, 12, 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman further in view of Silzars (US 2009/0021496).
Regarding claim 2, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, wherein the assembly has a cylindrical or prism shape (Brown: Fig. 3, triangular prism shape) and is divided into functional segments along an axis of the assembly, the functional segments including a light segment, which comprises the indicating surfaces and Fig. 3 and para 31, three display regions 103 forms three display segments long the vertical axis and see also para 34 and para 22).
Brown or Liberman does not explicitly disclose wherein an axial length of the light segment is customizable.
However, the preceding limitation is known in the art of display devices. Silzars teaches a display panel area that is scalable (abstract) and the display panels may be LED display panels (para 26) and a large display panel can be tiled to multiple smaller sized display tiles, so that a custom-sized display can be formed to suit the needs of a user i.e. customizable both in vertical and horizontal axis (para 25 and Fig. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the display light segment customizable in order to suit the needs of a user (Silzars: para 25).

Regarding claim 4, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, but does not explicitly disclose wherein the light indicators include addressable pixels.
However, the preceding limitation is known in the art of display devices. Silzars teaches a display panel area that is scalable (abstract) and the display panels may be LED display panels (para 26) and wherein the light indicators include addressable pixels (para 55: The display elements 408 can form pixels or subpixels for the VPD 400. In the VPD 400, the display elements 408 are arranged in orthogonal rows and columns to form an addressable array on the front surface 403 of the substrate 402.).


Regarding claim 12, the combination of Brown and Liberman teaches the method as claimed in claim 11, wherein the assembly has a cylindrical or prism shape and is divided into functional segments along an axis of the assembly, the functional segments including a light segment, which comprises the indicating surfaces and the light indicators, (Fig. 3, triangular prism shape) (Fig. 3 and para 31, three display regions 103 forms three display segments long the vertical axis and see also para 34 and para 22).
Brown or Liberman does not explicitly disclose wherein an axial length of the light segment is customizable.
However, the preceding limitation is known in the art of display devices. Silzars teaches a display panel area that is scalable (abstract) and the display panels may be LED display panels (para 26) and a large display panel can be tiled to multiple smaller sized display tiles, so that a custom-sized display can be formed to suit the needs of a user i.e. customizable both in vertical and horizontal axis (para 25 and Fig. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the display light segment customizable in order to suit the needs of a user (Silzars: para 25).

Regarding claim 14, the combination of Brown and Liberman teaches the method as claimed in claim 11, but does not explicitly disclose wherein the light indicators include addressable pixels.
However, the preceding limitation is known in the art of display devices. Silzars teaches a display panel area that is scalable (abstract) and the display panels may be LED display panels (para 26) and wherein the light indicators include addressable pixels (para 55: The display elements 408 can form pixels or subpixels for the VPD 400. In the VPD 400, the display elements 408 are arranged in orthogonal rows and columns to form an addressable array on the front surface 403 of the substrate 402.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Silzars in order to suit the needs of a user (Silzars: para 25).

Regarding Claim 27, the combination of Brown and Liberman teaches the signaling device as claimed in claim 26, but does not explicitly disclose wherein the driver segment is configured to be used with a customizable quantity of light segments or a light segment with a customizable length.
However, the preceding limitation is known in the art of display devices. Silzars teaches a display panel area that is scalable (abstract) and the display panels may be LED display panels (para 26) and a large display panel can be tiled to multiple smaller sized display tiles, so that a custom-sized display can be formed to suit the needs of a user i.e. customizable both in vertical and horizontal axis (para 25 and Fig. 1-2).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman further in view of Ricks (US 3,135,063).
Regarding Claim 28, the combination of Brown and Liberman teaches the signaling device as claimed in claim 26, but does not explicitly disclose wherein the one or more light segments are hollow shells allowing airflow cooling of the light indicators and other electrical components of the signaling device or providing a resonant cavity for sound indicators of the signaling device to emit sound.
However, the preceding imitation is known in the art of display devices. Ricks teaches a triangular prism sign (10) wherein the one or more light segments are hollow shells (Fig. 2 and Fig. 4) allowing airflow cooling of the light indicators and other electrical components of the signaling device or providing a resonant cavity for sound indicators of the signaling device to emit sound (the hollow structure achieves the intended result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ricks in order to attract attention (Ricks: Col. 2 lines 5-7).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman and Silzars further in view of Yamamoto et al. (US 5745101 A).
Regarding claim 5, the combination of Brown, Liberman and Silzars teaches the signaling device as claimed in claim 4, but does not explicitly disclose wherein the signaling instructions include maps representing the addressable pixels with pixel data for each of the addressable pixels indicating illumination and/or color status for the pixels.
However, the preceding limitation is known in the art of display devices. Yamamoto teaches wherein the signaling instructions include maps representing the addressable pixels with pixel data for each of the addressable pixels indicating illumination and/or color status for the pixels (Col. 8 lines 10-18 and lines 30-37: the CPU 111 calculates address values of pixels in the image memory 108 which pixels are represented by image information written in the image memory 108, and writes these address values in addresses of the display memory 112 corresponding to coordinates with which the pixels are to be displayed on the display 109.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in order to display desired number of series of images among a plurality of series of images input with respect to time in an arbitrary position on the screen (Col. 5 lines 25-29).

Regarding claim 6, the combination of Brown, Liberman, Silzars and Yamamoto teaches the signaling device as claimed in claim 5, wherein the signaling instructions include animation scripts indicating different sequences of maps, the sequences representing animations to be presented via the light indicators (Yamamoto: Fig. 17 and Col. 8 lines 50-67).
Claim 15 is rejected for the same reasons for claim 5 above.
Claim 16 is rejected for the same reasons for claim 6 above.

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman, Silzars and Yamamoto further in view of Miwa (US 20120166947 A1).
Regarding Claim 24, the combination of Brown in view of Liberman, Silzars and Yamamoto teaches the signaling device as claimed in claim 6, but does not explicitly disclose wherein the maps include roll maps, which include columns of pixels associated with each of the indicating surfaces and create a looping effect for animations across all of the indicating surfaces by designating a rightmost column as a next column to the left of a leftmost column and designating the leftmost column as a next column to the right of the rightmost column.
However, the preceding limitation is known in the art of display devices.  Miwa teaches a display device wherein the maps include roll maps, which include columns of pixels associated with each of the indicating surfaces and create a looping effect for animations across all of the indicating surfaces by designating a rightmost column as a next column to the left of a leftmost column and designating the leftmost column as a next column to the right of the rightmost column (Abstract and Fig. 2A and para 50, the loop indicator consists of four LED buttons at coordinates (01,01), (01,06), (01,11), and (01,16) (where each coordinates is defined a pair of the horizontal-position number and the vertical-position number). At first, the loop indicator is set to an initial position, i.e. coordinates (01,*) (where * indicates an arbitrary number selected within a range from "01" to "16"; hence, coordinates (01,*) is positioned on the leftmost column in the first display area 2a1 of the performance operator screen 2). When automatic performance starts, the loop indicator starts to move rightwards from its initial position in synchronism with a predetermined tempo. …When the loop indicator reaches the last column (i.e. the rightmost column) within the rightward reachable range in the first display area 2a1 of the performance operator screen 2a, the loop indicator immediately returns to its initial position, so that the loop indicator repeats to move from the leftmost column to the rightmost column.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miwa as a known implementation in the base display device with the predictable result of displaying the desired animation effect.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman further in view of Miwa.
Regarding Claim 22, the combination of Brown and Liberman teaches the signaling device as claimed in claim 1, and displaying the status on all of the indicating surfaces (Brown; para 21, at least a first status of an event to a crowd positioned/seated 360 degrees around the apparatus 100, with at least a substantial majority of the crowd on all sides of the apparatus 100).
Brown or Liberman does not explicitly disclose wherein the animation scripts simulate continuous looping movement of illuminated regions across the indicating surface.
However, the preceding limitation is known in the art of display devices.  Miwa teaches a display device wherein the animation scripts simulate continuous looping movement of illuminated regions across the indicating surface (Abstract and Fig. 2A and para 50, the loop indicator consists of four LED buttons at coordinates (01,01), (01,06), (01,11), and (01,16) (where each coordinates is defined a pair of the horizontal-position number and the vertical-position number). At first, the loop indicator is set to an initial position, i.e. coordinates (01,*) (where * indicates an arbitrary number selected within a range from "01" to "16"; hence, coordinates (01,*) is positioned on the leftmost column in the first display area 2a1 of the performance operator screen 2). When automatic performance starts, the loop indicator starts to move rightwards from its initial position in synchronism with a predetermined tempo. …When the loop indicator reaches the last column (i.e. the rightmost column) within the rightward reachable range in the first display area 2a1 of the performance operator screen 2a, the loop indicator immediately returns to its initial position, so that the loop indicator repeats to move from the leftmost column to the rightmost column.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miwa as a known implementation in the base display device with the predictable result of displaying the desired animation effect.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liberman and Miwa further in view of Otsuka et al. (Otsuka: US 20150268852 A1)
Regarding Claim 23, the combination of Brown, Liberman and Miwa teaches the signaling device as claimed in claim 22, and further teaches wherein a currently running animation script is executed repeatedly (Miwa, para 50, When automatic performance starts, the loop indicator starts to move rightwards from its initial position in synchronism with a predetermined tempo. …When the loop indicator reaches the last column (i.e. the rightmost column) within the rightward reachable range in the first display area 2a1 of the performance operator screen 2a, the loop indicator immediately returns to its initial position, so that the loop indicator repeats to move from the leftmost column to the rightmost column).

However, the preceding limitations are known in the art of display devices. Otsuka teaches a display device wherein a currently running animation script is executed repeatedly as long as decoded input from the input modules matches an index associated with the currently running animation script (para 290, the user may select programs to display on the display 101 and para 292,  only images corresponding to programs already displayed are repeatedly scrolled and displayed in succession on the display 101. … implemented by matching the number of storage regions of the VRAM 14 to which images corresponding to programs are written and the number of IDs of programs managed in the arrangement table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka in order to increase visibility (Otsuka: para 140).

Allowable Subject Matter
Claims 21 and 30-38 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 21, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments filed on June 10, 2021 (see page 17, paragraphs 1-3).
Regarding claims 30-38, the claims are found allowable due to their dependence upon 

Response to Arguments
Applicant's arguments filed on June 10, 2021 have been fully considered.
The arguments regarding claim 1 and 11 on page 1-13 are not persuasive. 
The arguments regarding the amended claim 21 on page 16-17 are persuasive.
On page 10-13 of the Applicant’s Response, applicants argue that “Liberman does not disclose this functionality in the claimed context. For example, in the context of Liberman, there is nothing analogous to the control signals from a monitored system. Instead, Liberman merely displays the color sequences based on user- provided parameters but does not disclose signaling instructions from a configuration device including animation scripts indicating animations to be presented based on control signals from a monitored system.”
In response, Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Brown teaches displaying by driving the light indicators based on the control signals and the signaling instructions from the monitored system (para 8, a controller configured to receive instructions and control the plurality of actuatable indicators based on the instructions and para 9, a controller configured to receive instructions from one or more control entities to control the plurality of actuatable indicators in displaying the multiple statuses and para 29, apparatus 200 with switch 214 and para 30, actuations commands from a master controller or a remote user .. For instance, continuing the example of the football game event, a referee or other administrator of the game may determine and select the current down of a football play. The selected, current down may be reported/communicated, via hard-wire, wireless, RF signal, etc., to the communication module of the apparatus 200 to actuate the display element 204 to display the indicated status. Therefore, the device used by the referee to keep the record updated by transmitting commands is a monitored system). Liberman teaches input modules for receiving control signals from the monitored system and signaling instructions from a configuration device (Fig.11, control panel 160 and controller 170 and para 101-103) and wherein the signaling instructions include animation scripts indicating animations to be presented via the light indicators (Fig. 16 and para 144, the user may simply select from one of a plurality of preset animation programs 51 and para 146, by retrieval of a preset animation sequence, the animation may then be displayed 54) based on the control signals (para 151, If an existing program file is selected in the current file field 69, selecting the animation generation button 70 i.e. control signals will cause the existing program file i.e. signaling instructions to preferably be used as input to a commercial animation generator). Since the signals inputted indicates animation programs to be played, they are animation scripts. Therefore, the combination would teach animation scripts indicating animations to be presented based on control signals from a monitored system. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

/Nay Tun/Primary Examiner, Art Unit 2687